
	
		II
		Calendar No. 573
		112th CONGRESS
		2d Session
		S. 3523
		[Report No. 112–259]
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2012
			Mr. Schumer (for
			 himself, Mr. Hatch,
			 Mrs. Gillibrand,
			 Mr. Whitehouse, Mr. Graham, Mr.
			 Blumenthal, Mr. Kohl,
			 Mr. Cardin, Ms.
			 Snowe, Mrs. Boxer, and
			 Ms. Klobuchar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			December 20, 2012
			Reported by Mr. Leahy,
			 without amendment 
		
		A BILL
		To amend title 17, United States Code, to extend
		  protection to fashion design, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Innovative Design Protection Act
			 of 2012.
		2.Amendments to
			 title 17, United States Code
			(a)Designs
			 protectedSection 1301 of title 17, United States Code, is
			 amended—
				(1)in subsection
			 (a), by adding at the end the following:
					
						(4)Fashion
				designA fashion design is subject to protection under this
				chapter.
						;
				(2)in subsection
			 (b)—
					(A)in paragraph (2),
			 by inserting , or an article of apparel, after plug or
			 mold; and
					(B)by adding at the
			 end the following:
						
							(8)A fashion
				design—
								(A)is the appearance
				as a whole of an article of apparel, including its ornamentation; and
								(B)includes original
				elements of the article of apparel or the original arrangement or placement of
				original or non-original elements as incorporated in the overall appearance of
				the article of apparel that—
									(i)are the result of
				a designer’s own creative endeavor; and
									(ii)provide a
				unique, distinguishable, non-trivial and non-utilitarian variation over prior
				designs for similar types of articles.
									(9)The term
				design includes fashion design, except to the extent expressly
				limited to the design of a vessel.
							(10)The term
				apparel means—
								(A)an article of
				men’s, women’s, or children’s clothing, including undergarments, outerwear,
				gloves, footwear, and headgear;
								(B)handbags, purses,
				wallets, tote bags, and belts; and
								(C)eyeglass
				frames.
								(11)In the case of a
				fashion design, the term substantially identical means an article
				of apparel which is so similar in appearance as to be likely to be mistaken for
				the protected design, and contains only those differences in construction or
				design which are merely trivial.
							;
				and
					(3)by adding at the
			 end the following:
					
						(c)Rule of
				constructionIn the case of a fashion design under this chapter,
				those differences or variations which are considered non-trivial for the
				purposes of establishing that a design is subject to protection under
				subsection (b)(8) shall be considered non-trivial for the purposes of
				establishing that a defendant’s design is not substantially identical under
				subsection (b)(11) and section
				1309(e).
						.
				(b)Designs not
			 subject to protectionSection 1302(5) of title 17, United States
			 Code, is amended—
				(1)by striking
			 (5) and inserting (5)(A) in the case of a design of a
			 vessel hull,;
				(2)by striking the
			 period and inserting ; or; and
				(3)by adding at the
			 end the following:
					
						(B)in the case of a
				fashion design, embodied in a useful article that was made public by the
				designer or owner in the United States or a foreign country before the date of
				enactment of this chapter or more than 3 years before the date upon which
				protection of the design is asserted under this
				chapter.
						.
				(c)Revisions,
			 adaptations, and rearrangementsSection 1303 of title 17, United
			 States Code, is amended by adding at the end the following: The presence
			 or absence of a particular color or colors or of a pictorial or graphic work
			 imprinted on fabric shall not be considered in determining the protection of a
			 fashion design under section 1301 or 1302 or in determining infringement under
			 section 1309..
			(d)Term of
			 protectionSection 1305(a) of title 17, United States Code, is
			 amended to read as follows:
				
					(a)In
				generalSubject to subsection (b), the protection provided under
				this chapter—
						(1)for a design of a
				vessel hull, shall continue for a term of 10 years beginning on the date of the
				commencement of protection under section 1304; and
						(2)for a fashion
				design, shall continue for a term of 3 years beginning on the date of the
				commencement of protection under section
				1304.
						.
			(e)NoticeSection
			 1306 of title 17, United States Code, is amended by adding at the end the
			 following:
				
					(d)Fashion
				design
						(1)In
				generalIn the case of a fashion design, the owner of the design
				shall provide written notice of the design protection to any person the design
				owner has reason to believe has violated or will violate this chapter.
						(2)ContentsThe
				written notice required under paragraph (1) shall contain, at a minimum—
							(A)the date on which
				protection for the design commenced;
							(B)a description of
				the protected design which specifies how the protected design falls within the
				meaning of section 1301(b)(8);
							(C)a description of
				the allegedly infringing design which specifies how the allegedly infringing
				design infringed upon the protected design as described under section 1309(e);
				and
							(D)the date on which
				the protected design or an image thereof was available such that it could be
				reasonably inferred from the totality of the surrounding facts and
				circumstances that the owner of the allegedly infringing design saw or
				otherwise had knowledge of the protected design.
							(3)Commencement of
				actionAn action for infringement of a fashion design under this
				chapter shall not commence until the date that is 21 days after the date on
				which written notice required under this subsection was provided to the
				defendant.
						(4)Limitation on
				damagesA person alleged to be undertaking action leading to
				infringement under this chapter shall be held liable only for damages and
				profits accrued after the date on which the action for infringement is
				commenced against such person under paragraph
				(3).
						.
			(f)InfringementSection
			 1309 of title 17, United States Code, is amended—
				(1)in subsection
			 (b)—
					(A)by amending the
			 matter preceding paragraph (1) to read as follows:
						
							(b)Acts of
				sellers, importers and distributorsA retailer, seller, importer
				or distributor of an infringing article who did not make the article shall be
				deemed to have infringed on a design protected under this chapter only if that
				person—
							;
				and
					(B)in paragraph (1),
			 by striking , or an importer to import;
					(2)in subsection
			 (c)—
					(A)by inserting
			 offer for sale after sell,; and
					(B)by inserting
			 either actual or reasonably inferred from the totality of the
			 circumstances, after created without knowledge;
					(3)by redesignating
			 subsections (e), (f), and (g) as subsections (f), (g), and (h),
			 respectively;
				(4)by inserting
			 after subsection (d) the following:
					
						(e)Acts of third
				partiesActs that do not constitute acts of infringement under
				subsections (a) or (b) do not otherwise constitute acts of infringement under
				this chapter. It shall not be infringement under this section to be engaged
				in—
							(1)the provision of
				a telecommunications service, or of an Internet access service or Internet
				information location tool (as those terms are defined in section 231 the
				Communications Act of 1934 (47 U.S.C. 231)); or
							(2)the transmission,
				storage, retrieval, hosting, formatting, or translation (or any combination
				thereof) of a communication, without selection or alteration of the content of
				the communication, except that deletion of a particular communication or
				material made by another person in a manner consistent with section 230(c) of
				the Communications Act of 1934 (47 U.S.C.
				230(c)).
							;
				
				(5)by amending
			 subsection (f), as so redesignated, to read as follows:
					
						(f)Infringing
				article defined
							(1)In
				generalAs used in this section, an infringing
				article is any article the design of which has been copied from a design
				protected under this chapter, or from an image thereof, without the consent of
				the owner of the protected design. An infringing article is not an illustration
				or picture of a protected design in an advertisement, book, periodical,
				newspaper, photograph, broadcast, motion picture, or similar medium.
							(2)Vessel hull
				designIn the case of a design of a vessel hull, a design shall
				not be deemed to have been copied from a protected design if it is original and
				not substantially similar in appearance to a protected design.
							(3)Fashion
				designIn the case of a fashion design, a design shall not be
				deemed to have been copied from a protected design if that design—
								(A)is not
				substantially identical in overall visual appearance to and as to the original
				elements of a protected design; or
								(B)is the result of
				independent creation.
								;
				and
				(6)by adding at the
			 end the following:
					
						(i)Home sewing
				exception
							(1)In
				generalIt is not an infringement of the exclusive rights of a
				design owner for a person to produce a single copy of a protected design for
				personal use or for the use of an immediate family member, if that copy is not
				offered for sale or use in trade during the period of protection.
							(2)Rule of
				constructionNothing in this subsection shall be construed to
				permit the publication or distribution of instructions or patterns for the
				copying of a protected
				design.
							.
				(g)Application for
			 registrationSection 1310(a) of title 17, United States Code, is
			 amended—
				(1)by striking
			 Protection under this chapter and inserting In the case
			 of a design of a vessel hull, protection under this chapter; and
				(2)by adding
			 Registration shall not apply to fashion designs. after
			 first made public..
				(h)Remedy for
			 infringementSection 1321 of title 17, United States Code, is
			 amended—
				(1)by striking
			 subsection (a) and inserting the following:
					
						(a)In
				general
							(1)Vessel
				hullIn the case of a vessel hull, the owner of a design is
				entitled, after issuance of a certificate of registration of the design under
				this chapter, to institute an action for any infringement of the design.
							(2)Fashion
				designIn the case of a fashion design, the owner of a design is
				entitled to institute an action for any infringement of the design
				after—
								(A)the design is
				made public under the terms of section 1310(b) of this chapter; and
								(B)the 21-day period
				described in section 1306(d).
								;
				and
				(2)by adding at the
			 end the following:
					
						(e)Pleading
				requirement for fashion designs
							(1)In
				generalIn the case of a fashion design, a claimant in an action
				for infringement shall plead with particularity facts establishing that—
								(A)the design of the
				claimant is a fashion design within the meaning of section 1301(b)(8) of this
				title and thus entitled to protection under this chapter;
								(B)the design of the
				defendant infringes upon the protected design as described under section
				1309(e); and
								(C)the protected
				design or an image thereof was available in such location or locations, in such
				a manner, and for such duration that it can be reasonably inferred from the
				totality of the surrounding facts and circumstances that the defendant saw or
				otherwise had knowledge of the protected design.
								(2)ConsiderationsIn
				considering whether a claim for infringement has been adequately pleaded, the
				court shall consider the totality of the
				circumstances.
							.
				(i)Penalty for
			 false representationSection
			 1327 of title 17, United States Code, is amended—
				(1)by inserting
			 or for purposes of obtaining recovery based on a claim of infringement
			 under this chapter after registration of a design under this
			 chapter;
				(2)by striking
			 $500 and inserting 5,000; and
				(3)by striking
			 $1,000 and inserting $10,000.
				(j)Nonapplicability
			 of enforcement by treasury and postal serviceSection 1328 of
			 title 17, United States Code, is amended—
				(1)in subsection
			 (a), in the first sentence, by striking The Secretary and
			 inserting In the case of designs of vessel hulls protected under this
			 chapter, the Secretary;
				(2)in subsection
			 (b), in the first sentence, by striking Articles and inserting
			 In the case of designs of vessel hulls protected under this chapter,
			 articles; and
				(3)by adding at the
			 end the following:
					
						(c)NonapplicabilityThis
				section shall not apply to fashion designs protected under this
				chapter.
						.
				(k)Common law and
			 other rights unaffectedSection 1330 of title 17, United States
			 Code, is amended—
				(1)in paragraph (1),
			 by striking or after the semicolon;
				(2)in paragraph (2),
			 by striking the period and inserting ; or; and
				(3)by adding at the
			 end the following:
					
						(3)any rights that
				may exist under provisions of this title other than this
				chapter.
						.
				3.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on the date of enactment of this
			 Act.
		
	
		December 20, 2012
		Reported without amendment
	
